DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-12, 14 and 15 are pending in the instant invention.  According to the Amendments to the Claims, filed July 27, 2020, claims 1 and 2 were amended, claim 13 was cancelled and claims 14 and 15 were added.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/JP2019/006850, filed February 22, 2019, which claims priority under 35 U.S.C. § 119(a-d) to JP 2018-031646, filed February 26, 2018.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, with traverse, in the reply filed on December 15, 2021, is acknowledged: a) Group II - claims 2-12 and 15; and b) crystal of a hydrochloride of 2-((3R,4S)-1-(5-(4-chloro-3,5-difluorophenyl)-7-((2-fluoro-6-methylphenyl)-(methyl)amino)pyrazolo[1,5-a]pyrimidine-2-carbonyl)-3-methoxy-piperidin-4-yl)acetic acid represented by formula (I) - p. 32, Example 1, shown to the right below, and hereafter referred to as 2-((3R,4S)-1-(5-(4-chloro-3,5-difluorophenyl)-7-((2-fluoro-6-methyl-phenyl)(methyl)amino)pyrazolo[1,5-a]pyrimidine-2-carbonyl)-3-methoxypiperidin-4-yl)acetic 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
	Similarly, the inventor or joint inventor should further note that the traversal is on the grounds that the Office has not indicated how it would be unduly burdensome to search Group I and Group II simultaneously.
	Likewise, the inventor or joint inventor should further note that this argument is not found persuasive because the multiple inventions in the instant invention are independent or distinct for the reasons disclosed in the Requirement for Restriction/Election of Species, mailed on November 4, 2021.
	Next, the inventor or joint inventor should further note that there would be a serious burden on the examiner if restriction was not required because the inventions have acquired a separate status in the art due to their divergent subject matter and would require a different field of search.
	Then, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.
	Moreover, the inventor or joint inventor should further note that the elected species, shown to the right above, was found to be free of the prior art.
	Also, the inventor or joint inventor should further note that claims 1 and 14 were withdrawn from further consideration, pursuant to 37 CFR 1.142(b), as being drawn to a nonelected or cancelled invention, there being no allowable generic or linking claim.
	Thus, a first Office action and prosecution on the merits of claims 2-12 and 15 is contained within.

Reasons for Allowance

	Claims 1-12, 14 and 15 are allowed.

	The prior art is silent with respect to (1) a hydrochloride of 2-((3R,4S)-1-(5-(4-chloro-3,5-difluorophenyl)-7-((2-fluoro-6-methylphenyl)(methyl)amino)pyrazolo[1,5-a]pyrimidine-2-carbonyl)-3-methoxypiperidin-4-yl)acetic acid represented by the formula (I), as recited in claim 1; and (2) a crystal of a hydrochloride of 2-((3R,4S)-1-(5-(4-chloro-3,5-difluorophenyl)-7-((2-fluoro-6-methyl-phenyl)(methyl)amino)pyrazolo[1,5-a]pyrimidine-2-carbonyl)-3-methoxypiperidin-4-yl)acetic acid represented by the formula (I), as recited in claim 2, respectively.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	The TITLE of the disclosure:
SALT OF PYRAZOLO[1,5-a]PYRIMIDINE COMPOUND AND CRYSTALS THEREOF

	has been deleted and replaced with the following:
---“HYDROCHLORIDE SALT OF 2-((3R,4S)-1-(5-(4-CHLORO-3,5-DIFLUOROPHENYL)-7-((2-FLUORO-6-METHYLPHENYL)(METHYL)AMINO)PYRAZOLO[1,5-a]PYRIMIDINE-2-CARBONYL)-3-METHOXYPIPERIDIN-4-YL)ACETIC ACID AND CRYSTALS THEREOF”---


	has been deleted and replaced with the following:
---“	A hydrochloride salt of 2-((3R,4S)-1-(5-(4-chloro-3,5-difluorophenyl)-7-((2-fluoro-6-methylphenyl)(methyl)amino)pyrazolo[1,5-a]pyrimidine-2-carbonyl)-3-methoxypiperidin-4-yl)acetic acid represented by the formula (I):


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(I).”---

	In claim 2, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising a pharmaceutically acceptable additive and the hydrochloride salt according to claim 1 as an active ingredient.”---

	In claim 3, the entire text:
	has been deleted and replaced with the following:
---“	A crystal of a hydrochloride salt of 2-((3R,4S)-1-(5-(4-chloro-3,5-difluorophenyl)-7-((2-fluoro-6-methylphenyl)(methyl)amino)pyrazolo[1,5-a]pyrimidine-2-carbonyl)-3-methoxypiperidin-4-yl)acetic acid represented by the formula (I):


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(I)


wherein the crystal is characterized by a powder X-ray diffraction pattern comprising a characteristic diffraction peak at a diffraction angle (º2) of 8.3º ± 0.2 º2.”---

	In claim 4, the entire text:
	has been deleted and replaced with the following:
---“The crystal according to claim 3, wherein the crystal is further characterized by a powder X-ray diffraction pattern comprising one additional characteristic diffraction peak at a diffraction angle (º2) of 13.1º ± 0.2 º2.”---

	In claim 5, the entire text:
	has been deleted and replaced with the following:
---“The crystal according to claim 3, wherein the crystal is further characterized by a powder X-ray diffraction pattern comprising one additional characteristic diffraction peak at a diffraction angle (º2) of 15.7º ± 0.2 º2.”---

	In claim 6, the entire text:
	has been deleted and replaced with the following:
---“The crystal according to claim 3, wherein the crystal is further characterized by a powder X-ray diffraction pattern comprising two additional characteristic diffraction peaks at diffraction angles (º2) of 13.1º ± 0.2 º2 and 15.7º ± 0.2 º2.”---

	In claim 7, the entire text:
	has been deleted and replaced with the following:
---“The crystal according to claim 3, wherein the crystal is further characterized by a powder X-ray diffraction pattern comprising four additional characteristic diffraction peaks at diffraction angles (º2) of 11.4º ± 0.2 º2, 13.1º ± 0.2 º2, 15.7º ± 0.2 º2, and 17.3º ± 0.2 º2.”---

	In claim 8, the entire text:
	has been deleted and replaced with the following:
---“The crystal according to claim 3, wherein the crystal is further characterized by a powder X-ray diffraction pattern comprising nine additional characteristic diffraction peaks at diffraction angles (º2) of 11.4º ± 0.2 º2, 13.1º ± 0.2 º2, 15.2º ± 0.2 º2, 15.7º ± 0.2 º2, 17.3º ± 0.2 º2, 18.8º ± 0.2 º2, 19.7º ± 0.2 º2, 22.3º ± 0.2 º2, and 25.0º ± 0.2 º2.”---



	has been deleted and replaced with the following:
---“The crystal according to claim 3, wherein the crystal is further characterized by a powder X-ray diffraction pattern as shown in Figure 1.”---

	In claim 10, the entire text:
	has been deleted and replaced with the following:
---“The crystal according to claim 3, wherein the crystal is further characterized by a solid state 13C NMR spectrum comprising three characteristic peaks at chemical shifts ( ppm) of 58.4 ppm ± 0.5 ppm, 77.4 ppm ± 0.5 ppm, and 173.5 ppm ± 0.5 ppm.”---

	In claim 11, the entire text:
	has been deleted and replaced with the following:
---“The crystal according to claim 3, wherein the crystal is further characterized by a solid state 13C NMR spectrum comprising five characteristic peaks at chemical shifts ( ppm) of 18.5 ppm ± 0.5 ppm, 58.4 ppm ± 0.5 ppm, 77.4 ppm ± 0.5 ppm, 94.4 ppm ± 0.5 ppm, and 173.5 ppm ± 0.5 ppm.”---

	In claim 12, the entire text:
	has been deleted and replaced with the following:
---“The crystal according to claim 3, wherein the crystal is further characterized by a solid state 13C NMR spectrum comprising ten characteristic peaks at chemical shifts ( ppm) of 18.5 ppm ± 0.5 ppm, 19.9 ppm ± 0.5 ppm, 56.6 ppm ± 0.5 ppm, 58.4 ppm ± 0.5 ppm, 76.2 ppm ± 0.5 ppm, 77.4 ppm ± 0.5 ppm, 94.4 ppm ± 0.5 ppm, 95.9 ppm ± 0.5 ppm, 129.3 ppm ± 0.5 ppm, and 173.5 ppm ± 0.5 ppm.”---

	In claim 14, the entire text:
	has been deleted and replaced with the following:
---“The crystal according to claim 3, wherein the crystal is further characterized by a solid state 13C NMR spectrum as shown in Figure 2.”---

	In claim 15, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising a pharmaceutically acceptable additive and the crystal according to claim 3 as an active ingredient.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Ms. Christine A. Goddard (Reg. No. 46,731) on January 11, 2022.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624